                          AL VIN K. HELLERSTEIN
                      UNITED STATES DISTRICT JUDGE
                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
                            500 PEARL STREET
                         NEW YORK, NY 10007-1581
                                (212) 805-0152


TO:           Concerned Parties


FROM:         Brigitte Jones, Courtroom Deputy                     Date: 3/16/2020
              by Order of Judge Alvin K. Hellerstein
                                ~
US v. Chealique Curry - 19,e: 742(AKH)


The pre-trial conf. previously set for 3/20/2020 is hereby adjourned.


You are hereby notified that you are required to appear for pre-trial conf.

                      Date: March 31 , 2020
                      Time: 11 :00 am
                      Place: U.S. Courthouse - Southern District of New York
                              500 Pearl Street
                              Courtroom 14D
                             New York, New York 10007


It is ORDERED that counsel to whom this Order is sent is responsible for faxing a copy to
all counsel involved in this case and retaining verification of such in the case file. Do not
fax such verification to Chambers.




                                                 , , ~-~
                                                       -
                                                   So Ordered,

                                                 ~.-          ,_-":'
                                                                 ..
                                                                     ~.·-,·~~-.   ~~
